DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated below. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 5,905,301) (“Ichikawa”) in view of Hamada et al. (US 2010/0213620) (“Hamada”). 
With regard to claim 1, figures 11(a)-11(b) of Ichikawa disclose a semiconductor device comprising a case (73b, 73a) enclosing a region (region enclosed by bank portion 73b) filled with a sealing material 75, wherein the case (73b, 73a) is made of resin (“substrate portion 73a and the bank portion 73b are made of resin”, col. 11 ll. 45-46), an electrode 72 is fixed to the case (73b, 73a), the electrode 72 has a section (left lead frame 72 under sealing resin 75 in fig. 11(a)) in contact with the region (region enclosed by bank portions 73b), the section (left lead frame 72 under sealing resin 75 in fig. 11(a)) being a part of the electrode 72, the sealing material 75 is provided so that the sealing material 75 at least covers the section (left lead frame 72 under sealing resin 75 in fig. 11(a)), and the section (left lead frame 72 under sealing resin 75 in fig. 11(a)) is provided with a cutout (top cutout at inner tip of left lead frame 72 in fig. 11(a)) that allows a part of the resin (“resin”, col. 11 ll. 46) making the case (73b, 73a) to be exposed to the region (region enclosed by bank portion 73b), the cutout (top cutout at inner tip of left lead frame 72 in fig. 11(a)) extends up to a boundary between the section (left lead frame 72 under sealing resin 75 in fig. 11(a)) and the case 73b. 
Ichikawa does not disclose the cutout is configured so that a portion of the cutout closer to the boundary has a larger cross-sectional area, in a same cross-section, a top of the cutout has a different cross-sectional area from a bottom of the cutout, the section has an inner surface in contact with the cutout, and a part of the inner surface of the section is a curved surface.
However, figure 1 of Hamada discloses the cutout (space between 45 and 46) is configured so that a portion (bottom of space between 45 and 46) of the cutout (space between 45 and 46) closer to the boundary 42 has a larger cross-sectional area (bottom portion of space between 45 and 46 is larger than the top portion of the space between 45 and 46), in a same cross-section, a top of the cutout (top of space between 45 and 42) has a different cross-sectional area (bottom portion of space between 45 and 46 is larger than the top portion of the space between 45 and 46) from a bottom of the cutout (bottom of space between 45 and 46), the section has an inner surface 43 in contact with the cutout (space between 45 and 46), and a part 44 of the inner surface 43 of the section is a curved surface 44.
Therefore, it would have been obvious to one of ordinary skill in the art to form the cutout of Ichikawa with the tapering slope part as taught in Hamada in order to prevent the sealing resin from separating them the metal material and provide improved humidity resistance.  See par [0080] of Hamada. 
With regard to claim 2, figures 11(a)-11(b) of Ichikawa disclose that the section (left lead frame 72 under sealing resin 75 in fig. 11(a)) is provided with a plurality of cutouts (bottom cutout at inner tip of left lead frame 72 in fig. 11(a)) including the cutout (top cutout at inner tip of left lead frame 72 in fig. 11(a)).
With regard to claim 3, figures 11(a)-11(b) of Ichikawa discloses a shape of the section (left lead frame 72 under sealing resin 75 in fig. 11(a)) is an elongated shape, the section (left lead frame 72 under sealing resin 75 in fig. 11(a)) has a forefront of the electrode (inner tip of left lead frame 72 in fig. 11(a)), and the cutout (top cutout at inner tip of left lead frame 72 in fig. 11(a)) extends up to the forefront of the electrode (inner tip of left lead frame 72 in fig. 11(a)).
With regard to claim 5, figures 11(a)-11(b) of Ichikawa discloses that the section (left lead frame 72 under sealing resin 75 in fig. 11(a)) extends toward a central portion of the case (center of bank portion 73b in fig. 11(a) in a plan view; which is a direction (left to right in fig. 11(a)) in which the section extends (left lead frame 72 in fig. 11(a)), and in the specific direction (left to right in fig. 11(a)) 
Figures 11(a)-11(b) of Ichikawa does not disclose the semiconductor device includes a wire having a first end and a second end, the first end of the wire is connected to a front surface of the section, the second end is closer to the central portion of the case than the first end in a specific direction, the cutout exists between the first end and the second end.
However, figures 8(a) of Ichikawa discloses the semiconductor device 51 includes a wire 57 having a first end (end of bonding line 57 connect with bottom left lead frame 52 in fig. 8(a)) and a second end (end of bonding line 57 connect with chip 54 in fig. 8(a)), the first end (end of bonding line 57 connect with bottom left lead frame 52 in fig. 8(a)) of the wire 57 is connected to a front surface of the section (52 within 53b), the second end (end of bonding line 57 connect with chip 54 in fig. 8(a)) is closer to the central portion of the case (53a, 53b) than the first end (end of bonding line 57 connect with bottom left lead frame 52 in fig. 8(a)) in a specific direction (left to right in fig. 8A)), the cutout (cutout at inner tip of left bottom lead frame 52 in fig. 8(a)) exists between the first end (end of bonding line 57 connect with bottom left lead frame 52 in fig. 8(a)) and the second end (end of bonding line 57 connect with chip 54 in fig. 8(a)).
Therefore, it would have been obvious to one of ordinary skill in the art to replace the projection electrodes of figure 11(a) of Ichikawa with the bonding line 57 as taught in figure 8(a) of Ichikawa in order to provide a flexible electrical interconnect between the lead frame and the chip.  See col. 9 ll. 29-30 of Ichikawa.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 5,905,301) (“Ichikawa”), Hamada et al. (US 2010/0213620) (“Hamada”), and Kim et al. (US 7,361,940) (“Kim”).
With regard to claim 6, Ichikawa and Hamada do not disclose that the case is bonded to a heat sink in contact with a lower surface of the region filled with the sealing material, and the heat sink is made of metal.  
However, figure 14 of Kim discloses that the case 30 is bonded to a heat sink 20 in contact with a lower surface of the region (“opening of the package body 30 is filled with the encapsulant to seal the LED dies and the bonding wires”, col. 8 ll. 1-2) filled with the sealing material (“encapsulant”, col. 8 ll. 2), and the heat sink 60 is made of metal (“heat sink 20 may be made of metal”, col. 5 ll. 55).
Therefore, it would have been obvious to one of ordinary skill in the art to form the package of Ichikawa with the heat sink as taught in Kim in order to provide a package with good heat dissipation characteristics.  See col. 1 ll. 66-67 of Kim.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 5,905,301) (“Ichikawa”), Hamada et al. (US 2010/0213620) (“Hamada”), Kim et al. (US 7,361,940) (“Kim”), and Muto et al. (US 10,566,258) (“Muto”).
With regard to claim 7, 11(a)-11(b) of Ichikawa disclose in the region (region enclosed by bank portion 73b) filled with the sealing material 75. 
Ichikawa, Hamada, and Kim do not disclose a substrate on which a semiconductor element is mounted exists, the substrate is connected to the heat sink, and the electrode is electrically connected to the semiconductor element or the substrate.
However, figure 48 of Muto discloses a substrate TAB2 on which a semiconductor element 20 is mounted exists, the substrate TAB2 is connected to the heat sink 140, and the electrode LD1 is electrically 50 connected to the semiconductor element 20 or the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art to form the chip of Ichikawa mounted on a chip mounting portion and heat sink as taught in Muto in order to provide good heat dissipates.  See col. 24 ll. 24-26 of Muto. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        9/9/2022